DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention is directed to implantable device and method performed by the implantable device. The implantable device is old and well known in the art. For example, Wingeier (US Publication No. 20040054297 discloses implantable device, Mills (US Patent Publication No. 20090118597) discloses implantable device processing neural signals.
The closest prior art of Hoehne (US Patent Publication No. 20180293837) discloses the implantable device sending neural signal generated in a tissue of a body, recognizing input information and performing action. However, closest prior art neither singly or in combination teach: determining by the implantable device whether the first neural signal corresponding to making a payment with a cryptocurrency; based on the determining, processing by the implantable device a cryptocurrency based financial transaction by making the payment with the cryptocurrency; determining by the implantable device whether the second neural signal corresponding to transferring the cryptocurrency; based on the determining, processing by the implantable device the cryptocurrency based financial transaction by drafting an invoice for a first account address to which the cryptocurrency is to be transferred.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685